SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* CVR Refining, LP (Name of Issuer) Common Units (Title of Class of Securities) 12663P107 (CUSIP Number) Keith Schaitkin, Esq. Icahn Capital LP 767 Fifth Avenue, 47th Floor New York, New York 10153 (212) 702-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 10, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON CVR Refining Holdings, LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Coffeyville Resources, LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Coffeyville Refining & Marketing, Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Coffeyville Refining & Marketing Holdings, Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON CVR Energy, Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON IEP Energy LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON IEP Energy Holding LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 71.0% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON American Entertainment Properties Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 72.4% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Icahn Building LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 72.4% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Icahn Enterprises Holdings L.P. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 75.1% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Icahn Enterprises G.P. Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 75.1% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1.NAME OF REPORTING PERSON Beckton Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 75.1% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 12663P107 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 75.1% 14TYPE OF REPORTING PERSON IN SCHEDULE 13D Item 1. Security and Issuer The Schedule 13D filed with the Securities and Exchange Commission on January 25, 2013 (the "Initial 13D") by the Reporting Persons with respect to the Common Units of CVR Refining, LP (the "Issuer") is hereby amended to furnish the additional information set forth herein. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial 13D. Item 4.Purpose of Transaction Item 4 of the Initial 13D is hereby amended to add the following: On June 5, 2013, the underwriters in connection with the Issuer’s public offering which closed on May 20, 2013 partially exercised the Over-Allotment Option with respect to 1,209,236 Common Units. In accordance with the terms of the Underwriting Agreement, settlement occurred on June 10, 2013 and the net proceeds received by the Issuer from the underwriters’ exercise of the Over-Allotment Option will be used by the Issuer to redeem 1,209,236 Common Units from CVRR Holdings. Item 5.Interest in Securities of the Issuer Item 5 of the Initial 13D is hereby amended and restated as follows: (a) Following the exercise of the Over-Allotment Option, the Reporting Persons may be deemed to beneficially own, in the aggregate, 110,790,764 Common Units, representing approximately 75.1% of the Issuer's outstanding Common Units (based upon the 147,600,000Common Units stated to be outstanding following the Offering and the exercise of the Over-Allotment Option by the Issuer in the Issuer’s definitive prospectus filed with the SEC pursuant to Rule 424(b)(4) on May 15, 2013). (b) For purposes of this Schedule 13D: CVRR Holdings has sole voting power and sole dispositive power with regard to 104,778,764 Common Units, and may be deemed to have shared voting power and shared dispositive power with regard to 12,000 Common Units owned of record by CVRR Holdings Sub. Each of Coffeyville, Marketing, Marketing Holdings, CVI, IEP Energy, Energy Holding, AEP, Building, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn may be deemed to have shared voting power and shared dispositive power with regard to the number of Common Units listed on the applicable cover page for such Reporting Person in this Schedule 13D. AEP has sole voting power and sole dispositive power with regard to 2,000,000 Common Units. Each of Building, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn may be deemed to have shared voting power and shared dispositive power with regard to such Common Units. Icahn Enterprises Holdings has sole voting power and sole dispositive power with regard to 4,000,000 Common Units. Each of Icahn Enterprises GP, Beckton and Mr. Icahn may be deemed to have shared voting power and shared dispositive power with regard to such Common Units. Each of Coffeyville, Marketing, Marketing Holdings and CVI, by virtue of their relationships to each of CVRR Holdings and CVRR Holdings Sub (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Common Units which each of CVRR Holdings and CVRR Holdings Sub directly beneficially owns. Each of Coffeyville, Marketing, Marketing Holdings and CVI disclaims beneficial ownership of such Common Units for all other purposes. Each of IEP Energy, Energy Holding, AEP, Building, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to each of CVRR Holdings, CVRR Holdings Sub and Icahn Enterprises Holdings (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Common Units which each of CVRR Holdings, CVRR Holdings Sub, AEP and Icahn Enterprises Holdings directly beneficially owns. Each of IEP Energy, Energy Holding, AEP, Building, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Common Units for all other purposes. (c) Except as described in this Schedule 13D, the Reporting Persons have not effected any transactions with respect to Common Units during the past sixty (60) days. Item 6.Contracts, Arrangements, Understandings or Relationship with Respect to Securities of the Issuer Item 6 of the Initial 13D is hereby amended to add the following: The disclosure set forth above in Item 4 is incorporated herein by reference. SIGNATURE After reasonable inquiry and to the best of each of the undersigned knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: June 10, 2013 CVR REFINING HOLDINGS, LLC By:/s/ Susan M. Ball Name: Susan M. Ball Title: Chief Financial Officer and Treasurer COFFEYVILLE RESOURCES, LLC By:/s/ Susan M. Ball Name: Susan M. Ball Title: Chief Financial Officer and Treasurer COFFEYVILLE REFINING & MARKETING, INC. By:/s/ Susan M. Ball Name: Susan M. Ball Title: Chief Financial Officer and Treasurer COFFEYVILLE REFINING & MARKETING HOLDINGS, INC. By:/s/ Susan M. Ball Name: Susan M. Ball Title: Chief Financial Officer and Treasurer CVR ENERGY, INC. By:/s/ Susan M. Ball Name: Susan M. Ball Title: Chief Financial Officer and Treasurer IEP ENERGY LLC By: IEP Energy Holding LLC By: American Entertainment Properties Corp., its sole member By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer IEP ENERGY HOLDING LLC By: American Entertainment Properties Corp., its sole member By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer AMERICAN ENTERTAINMENT PROPERTIES CORP. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN BUILDING LLC By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer BECKTON CORP. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory /s/ Carl C. Icahn CARL C. ICAHN [Signature Page of Amendment No. 3 to Schedule 13D – CVR Refining, LP]
